Case 6:20-cv-01896-PGB-DCI Document 51 Filed 06/18/21 Page 1 of 3 PageID 692




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

   DISH NETWORK L.L.C.,

                         Plaintiff,

   vs.                                                 Case No. 6:20-cv-1896-PGB-DCI

   ALFA TV INC., HAITHAM MANSI a/k/a
   HAITHAM AL-HETI, HISHAM MANSE
   IBRAHEM, NEZAR SAEED HAMMO,
   and MOHAMMED ABU OUN a/k/a
   MOHAMMAD ABOUM, individually and
   together d/b/a Elafnet TV,

                         Defendants.



                        MOTION TO WITHDRAW AS COUNSEL


          Attorneys Mark Terry, Esq. and Matthew Deboard, Esq, hereby move the Court

   to withdraw as counsel for Defendants ALFA TV INC., HISHAM MANSE IBRAHEM,

   and NEZAR SAEED HAMMO (“Defendants”) pursuant to Local Rule 2.02(c), and state:


          1.     Attorney Mark Terry, Esq. hereby certifies that Defendants have had at

   least fourteen days’ notice of the withdrawal of Attorneys Mark Terry, Esq. and Matthew

   Deboard, Esq, and that Defendants have consented in writing to the withdrawal of said

   attorneys.

         2.      Defendants have obtained substitute counsel in this case. Attorney Thomas

  McDermott has filed a Notice of Appearance on behalf of Defendants (see D.E. 50) in time

  to comply with all deadlines going forward. Therefore, Defendants would not be

  proceeding pro se as a result of the withdrawal.

         3.      This motion is not being filed to hinder or delay this matter or to prejudice


                                                1
Case 6:20-cv-01896-PGB-DCI Document 51 Filed 06/18/21 Page 2 of 3 PageID 693




  any party.

         4.      The withdrawal will not cause the continuance of the trial.

  WHEREFORE, based on the foregoing, Attorneys Mark Terry, Esq. and Matthew

  Deboard, Esq, respectfully request that this Court enter an Order allowing said attorneys to

  withdraw as counsel of record in this matter.



                                Local Rule 3.01(g) Certification

         Attorney Mark Terry has conferred with Attorney for Plaintiff, Stephen Ferguson,

  on this MOTION TO WITHDRAW via telephone on 6-18-21 and the parties did not come

  to an agreement on a resolution to all of part this MOTION TO WITHDRAW. Attorney for

  Plaintiff, Stephen Ferguson, stated that Plaintiff would oppose this MOTION TO

  WITHDRAW.




   Date: June 18, 2020                  Respectfully Submitted,


                                        /s/ Mark Terry

                                        Mark Terry, Esq.
                                        Florida Bar Number: 506151
                                        The Plus IP Firm
                                        801 Brickell Avenue #900
                                        Miami, FL 33131
                                        Telephone: 786-443-7720
                                        E-Mail: Mark@terryfirm.com

                                        /s/ Matthew G. DeBoard
                                        Matthew DeBoard, Esq.
                                        Attorney for Defendants
                                        Florida Bar Number: 103010
                                        Barrister Law Firm, P.A.
                                        2002 E. Robinson Street
                                        Orlando, FL 32803
                                        Telephone: (407) 205-2906
                                        Fax: (407) 386-6621
                                                  2
Case 6:20-cv-01896-PGB-DCI Document 51 Filed 06/18/21 Page 3 of 3 PageID 694




                                        E-Mail: deboard@barlaw.com
                                        Secondary E-Mail: barlawservice@gmail.com




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 18, 2020 a copy of the forgoing MOTION TO

  WITHDRAW has been electronically filed with the Clerk of the Court via the CM/ECF

  system, which will send a notice of electronic filing to the following:



  James A. Boatman, Jr. (Trial Counsel)
  Florida Bar No. 0130184
  BOATMAN RICCI, PA
  3021 Airport-Pulling Road North, Suite 202
  Naples, Florida 34105
  Telephone: (239) 330-1494
  Email: jab@boatmanricci.com


  Stephen M. Ferguson
  HAGAN NOLL & BOYLE LLC
  Two Memorial City Plaza
  820 Gessner, Suite 940
  Houston, Texas 77024


                                        /s/ Mark P. Terry

                                        Mark Terry, Esq.
                                        Florida Bar Number: 506151
                                        The Plus IP Firm
                                        801 Brickell Avenue #900
                                        Miami, Fl 33131
                                        Telephone: 786-443-7720
                                        E-Mail: Mark@terryfirm.com




                                               3
